Case 1:19-cr-00311-KD-B Document 60 Filed 04/15/20 Page 1 of 1        PageID #: 105



                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )
v.                                       )Criminal Action No. 1:19-00311-KD-B-2
                                         )
RAVEN SYMONE NELSON,                     )
    Defendant.                           )

                ORDER SETTING PRETRIAL CONFERENCE

      Trial for Defendant RAVEN SYMONE NELSON has been continued to the

Court’s June 2020 criminal term. (See Doc. 59). Accordingly, said Defendant is

hereby set for a pretrial conference pursuant to Federal Rule of Criminal Procedure

17.1 and S.D. Ala. CrLR 17.1(b) before the undersigned Magistrate Judge on

Tuesday, May 12, 2020, beginning at 9:00 a.m. (Central Standard Time), in

Courtroom 5B the United States District Courthouse at 155 St. Joseph Street,

Mobile, Alabama 36602.1 The provisions governing pretrial conferences set forth in

the Court’s Order on Arraignment (Doc. 16) remain in effect.

      DONE and ORDERED this the 15th day of April 2020.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE




1 See S.D. Ala GenLR 72(a)(2)(N) (authorizing the magistrate judges of this district
to conduct proceedings and issue orders under Fed. R. Crim. P. 17.1).
